Howell, J.
This action is based on the following note, secured by mortgage:
New Orleans, April 21,1852.
“ One year after date the Faculty of the Medical Department of the University of Louisiana promise to pay to the order of Mrs. Eliza C. Johnson the sum of four thousand five hundred dollars, with interest *105thereon at the rate of eight per cent per annum from date until paid, for value received.
“ (Signed) THOMAS HUNT, Dean of the Faculty.”
Payment of the interest was made annually up to 1862, inclusive, and then in I860 and up to 1872, inclusive, a portion of the principal being paid at times.
The defense is that the defendants are not a corporation and tho faculty are not liable individually.
Judgment was given against the'defendants, and they appealed.
On the second of April, 1835, the Legislature passed an act entitled “ an act to incorporate the Faculty of the. Medical College of Louisiana and the Medical College of Orleans,” which conferred the usual corporate powers, rights, etc.
In 184.7, under the provisions of the constitution of 1845, the Legislature passed “an act to establish in the city of New Orleans tho University of Louisiana,” which specially recognized and continued tho Medical College of Louisiana as it was then organized and established by law, constituting it one of the departments of the University, but preserving its distinct organization. The constitution of 1852 provided that tho University of Louisiana as then established should be maintained.
The act of 1855, re-enacted in 1870. did maintain tho Medical Department of the University “ as at present organized and established.” The provision of said acts relative to the transfer of the property of tho Medical College to the University is conditional, and it is not pretended that the condition has been complied with.
Under these legislative enactments, we think the corporate existence of “ the Faculty of the Medical Department of the University of Louisiana ” has been continued, so far, at least, as to preserve the rights of their creditors, with whom the faculty have dealt as shown in this case.
Judgment affirmed.